Citation Nr: 0520242	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-08 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
blurred vision of the left eye.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
herniated discs, L4-5, with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In its decision, in pertinent part, 
the RO denied service connection for blurred vision of the 
left eye and herniated discs, L4-5, with DDD.  The issues are 
properly characterized as they appear on the cover page of 
the instant decision.  

The appellant's claims were previously before the Board in 
January 2004 and remanded for further development and 
adjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The claims have been returned 
to the Board and are ready for appellate disposition.

The December 2001 rating decision also denied claims of 
entitlement to service connection for a chronic acquired 
right eye disorder, as well as sinusitis and allergic 
rhinitis.  In its January 2004 decision, the Board denied the 
claim of entitlement to service connection for chronic 
acquired right eye disorder.  The claim of entitlement to 
service connection for sinusitis and allergic rhinitis was 
reopened on the basis of submission of new and material 
evidence and remanded for further development and 
adjudication in accordance with the VCAA.  Upon remand, in a 
November 2004 rating decision, service connection was awarded 
for allergic rhinitis.  As such, the claims are no longer in 
appellate status.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  
2.  The RO last denied the appellant's claim of entitlement 
to service connection for cellulites of the left eye when it 
issued an unappealed rating decision in March 1987.  

3.  Evidence submitted since the March 1987 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration.  The evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The RO last denied the appellant's claim of entitlement 
to service connection for a back injury when it issued an 
unappealed rating decision in August 1987.  

3.  Evidence submitted since the August 1987 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration.  The evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  Evidence received since the final March 1987 
determination wherein the RO denied the appellant's claim of 
entitlement to service connection for cellulitis of the left 
eye is not new and material, and the appellant's claim for 
service connection for blurred vision of the left eye is not 
reopened.  38 U.S.C.A. §§ 5104, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 3.160, 20.302, 20.1103 (2004). 

3.   Evidence received since the final August 1987 
determination wherein the RO denied the appellant's claim of 
entitlement to service connection for a back injury is not 
new and material, and the appellant's claim for service 
connection for herniated discs, L4-5, with DDD is not 
reopened.  38 U.S.C.A. §§ 5104, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 3.160, 20.302, 20.1103 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The appellant argues that he has submitted new and material 
evidence that is sufficient to warrant the reopening of his 
claim of service connection for blurred vision of the left 
eye, last denied as cellulites of the left eye by the RO in 
March 1987.  He also contends that he has submitted new and 
material evidence that is sufficient to warrant the reopening 
of his claim of service connection for herniated discs, L4-5, 
with DDD, last denied as a back injury by the RO in August 
1987.

Prior to proceeding with an examination of the claims, the 
Board must first determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims has been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

Pertinent to the issue currently on appeal, the VCAA appears 
to have left intact the requirement that an appellant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

However, the regulations governing reopening of previously 
and finally denied claims were revised effective the date of 
publication on August 29, 2001.  These regulations redefine 
new and material evidence and the duty to assist in 
applications to reopen previously and finally denied claims.  
As the instant claims to reopen were filed prior to August 
29, 2001, the revised regulations specific to such claims are 
inapplicable to the instant appeal.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has recently held that 38 C.F.R. 
§ 3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.   See Quartuccio, supra.  The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   

The appellant filed the instant claims in April 2001.  The RO 
sent the appellant a VCAA notification letter in June 2001.  
The Board previously determined in its January 2004 decision, 
that the June 2001 was insufficient to provide the appellant 
with notice as to the evidence and information necessary to 
support claims of entitlement to service connection on the 
basis of submission of new and material evidence.  Pursuant 
to Board remand, an additional VCAA letter was sent to the 
appellant in January 2004.

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claims, the timing of the notice does not strictly comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  However, the Board has undertaken review 
of the record in its whole and concludes that the record is 
complete and that no prejudice has inured to the appellant 
due to the timing of the notice.   

The appellant has been advised of the type of evidence 
lacking to demonstrate entitlement to the benefits sought 
with the December 2001 rating decision, the April 2002 
statement of the case (SOC), the November 2004 supplemental 
statement of the case (SSOC), and the June 2001 and January 
2004 letters explaining the provisions of the VCAA.  


VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c). Service medical and 
personnel records, private medical records, reports of VA 
examination, and VA outpatient treatment records have been 
obtained in support of the appellant's claims.  Additional VA 
examinations are not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claims.  Id.   There will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claims on the merits.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The appellant was clearly advised as to 
which portion of evidence was to be provided by him and which 
portion was to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio, supra.  

Essentially, the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, essential due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claims, the January 2004 notice was provided by the AOJ 
pursuant to previous Board remand.  The content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the claimant.  

In sum, the record indicates that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claims may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991). Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.  

The Merits of the Claims to Reopen

As noted, the appellant seeks to reopen a claims of service 
connection for blurred vision of the left eye and herniated 
discs, L4-5, with DDD, last denied by the RO in March 1987 
and August 1987, respectively.  Having carefully considered 
the evidence of record in light of the applicable law, the 
Board finds that sufficient evidence to reopen the claims has 
not been submitted.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1105 (2004).

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed before August 29, 2001, new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)(2001).

Blurred Vision of the Left Eye:  The March 1987 rating 
decision denied the veteran's claim of entitlement to service 
connection for cellulites of the left eye on the basis that 
an occurrence of orbital cellulites of the left eye during 
service was acute and transitory, i.e. that a chronic left 
eye condition had not been diagnosed.  

Of record at the time of the March 1987 rating decision were 
the appellant's service medical records, which showed the 
appellant complained of left eye swelling of a five-day 
duration. Purulent discharge was noted.  The appellant was 
diagnosed with orbital cellulites of the left eye in February 
1966.  The organism was not determined.  There were no 
further complaints with respect to the appellant's left eye 
in service.  The September 1967 separation examination was 
devoid of any diagnoses of a left eye disorder.  

A January 1969 VA examination showed the appellant's eyesight 
was normal at 20/20 uncorrected.  His pupils were equal and 
reacted to light and accommodation.  The fundi were negative.

Evidence submitted subsequent to the March 1987 rating 
decision includes: VA outpatient treatment records dated 
between 1992 and 2004; reports of VA examination dated in 
August 2000 and February 2004; and private medical records 
from Long Beach Memorial Hospital.  These records are devoid 
of any complaints of blurred vision or diagnoses of a left 
eye disorder.

As noted, in its March 1987 rating decision, the RO noted the 
lack of conclusive medical evidence showing that chronic left 
eye disorder manifested during active duty service.  The 
"new" evidence of record does not contain any evidence that 
the appellant had a chronic left eye disorder during his 
period of service.  Moreover, the appellant has not submitted 
evidence, nor does the record reflect, a current left eye 
disability, to include blurred vision, and "[i]n the absence 
of proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Finally, despite the appellant's contentions that he has 
blurred vision of the left eye as a result of his active duty 
service, specifically cellulites of the left eye incurred in 
February 1966, he is not competent to offer a medical 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The medical evidence received by VA since March 1987 is 
"new", in that it was not previously of record.  However, 
it is not relevant or probative with respect to 
substantiating that a chronic left eye disorder manifested in 
service or that the appellant is currently diagnosed with a 
left eye disorder.  Consequently, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the appellant's 
claim of entitlement to service connection for blurred vision 
of the left eye is not reopened. See 38 C.F.R. § 3.156(a).  

Herniated Discs, L4-5, with DDD:  The August 1987 rating 
decision last denied the veteran's claim of entitlement to 
service connection for a back injury on the basis that there 
was no indication in the appellant's service medical records 
of complaint, treatment, or diagnosis of a back condition.  

Of record at the time of the August 1987 rating decision were 
the appellant's service medical records, which were devoid of 
any complaints or diagnoses of a back condition.  The 
appellant's pre-induction examination, the November 1965 
enlistment examination, and the September 1967 separation 
examination were all negative for a back disorder.

Upon VA examination in January 1969, the appellant complained 
of low back pain.  He reported that the onset was in service.  
Physical examination showed the appellant's back was normal.  
Lumbosacral x-rays were also negative. 

A September 1969 VA hospitalization report reveals the 
appellant was involved in a motorcycle accident.  He 
underwent an open reduction of the right medial malleolus. 

Evidence submitted subsequent to the August 1987 rating 
decision includes VA outpatient treatment records dated 
between 1992 and 2004.  These records contain multiple 
complaints of low back pain.  The appellant informed various 
VA personnel that he injured his back in 1984 during a 
lifting injury.  The appellant was diagnosed with herniated 
discs.

An August 2000 report of VA examination noted the lifting 
injury.  The appellant informed the examiner that he injured 
his back lifting a china box weighing approximately one 
hundred pounds.  The appellant was diagnosed with lumbosacral 
spine DDD. 

Private medical records from Long Beach Memorial Hospital 
dated between 1990 and 1991 show the appellant injured his 
low back in a 1984 lifting accident.  A lumbar myelography 
and computerized tomography of the lumbar spine showed 
calcified disc protrusion at L5-S1 and minimal bulging 
annulus at L4-5.

As noted, in its August 1987 rating decision, the RO noted 
the lack of conclusive medical evidence showing that the 
appellant sustained an injury to his back during his period 
of active duty service.  The "new" evidence of record does 
not contain any evidence that the appellant in fact injured 
his back during his period of service.  Moreover, the "new" 
evidence indicates that appellant injured his back in a post-
service lifting accident.

Finally, despite the appellant's contentions that he has 
herniated discs, L4-5, with DDD as a result of his active 
duty service, he is not competent to offer a medical opinion. 
Espiritu, supra.  

The medical evidence received by VA since August 1987 is 
"new", in that it was not previously of record.  However, 
it is not relevant or probative with respect to 
substantiating that the appellant injured his back during 
service or that a current diagnosis of herniated discs, L4-5, 
with DDD is related to said service.  

Consequently, the new evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the appellant's claim of entitlement 
to service connection for herniated discs, L4-5, with DDD, is 
not reopened. See 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for 
blurred vision of the left eye is not reopened, and to this 
extent the appeal is denied.

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for 
herniated discs, L4-5, with DDD is not reopened, and to this 
extent the appeal is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


